Citation Nr: 9902692	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder including as secondary to service-connected 
residuals of a shell fragment wound of the left knee with 
osteoarthritis and postoperative arthrodesis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a June 1997 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In February 1998, the RO granted service connection for 
rotator cuff impingement and tendonitis of the right 
shoulder, muscular strain and early degenerative arthritis of 
the hips and cervical spine pain with tingling and loss of 
left-hand sensation.  The RO awarded 10 percent ratings for 
each disability, effective November 8, 1998.  The RO also 
granted entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, effective November 8, 1998.  These issues are 
no longer on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
current appeal has been obtained.  

2.  A left shoulder disorder is first shown many years after 
separation from active service, and the probative evidence 
demonstrates that the veterans current left shoulder 
disorder is causally related to or otherwise aggravated by 
the veterans service-connected residuals of a shell fragment 
wound of the left knee with osteoarthritis and postoperative 
arthrodesis.  


CONCLUSION OF LAW

A left shoulder disorder was not incurred as a result of 
active service, nor proximately due to, the result of or 
aggravated by service-connected residuals of a shell fragment 
wound of the left knee with osteoarthritis and postoperative 
arthrodesis.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1998); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran sustained 
shrapnel wounds to the left knee in July 1968.  The injuries 
and residual impairment incurred at that time are well 
documented in these records.  The final hospital diagnoses 
were fibrous ankylosis and septic arthritis of the left knee 
due to the shrapnel wounds.  In November 1968, a Medical 
Evaluation Board referred the veteran for evaluation by a 
Physical Evaluation Board.  The service medical records do 
not show the veteran complained of a shoulder injury at that 
time.  The medical treatment records do not include a 
diagnosis of a left shoulder disorder.  

The post-service medical evidence does not show a medical 
diagnosis of left shoulder arthritis or any other shoulder 
disability during the veterans initial post-service year.  
The post-service medical evidence, which is dated from May 
1969 to May 1985, includes numerous reports of VA and private 
examinations, private treatment records and medical opinions 
and VA hospitalization records.  This evidence primarily 
shows examination and treatment for residuals related to the 
veterans left knee injury.  The veteran ultimately underwent 
a left knee arthrodesis during VA hospitalization in June 
1984.  These records also show examination and treatment for 
chronic lumbosacral strain, which several medical examiners 
related secondary to altered station and gait caused by the 
veterans service-connected left knee disability.  This 
medical evidence does not include complaints of shoulder 
symptoms or a medical diagnosis of a left shoulder 
disability.  

During VA medical and orthopedic examinations performed in 
April 1986, the veteran complained of headaches, bilateral 
knee problems, neck pain and stiffness, low back pain and 
bilateral hand soreness and stiffness.  Physical examination 
of the shoulders showed that active shoulder abduction and 
forward flexion were limited to 110-to-120 degrees, but there 
was full passive range of motion.  These physicians did not 
diagnose a left shoulder disorder.  

Private outpatient records, dated in July 1996, from the 
veterans treating physician show the veteran complained of 
acute right shoulder pain and lesser pain in the left 
shoulder.  Physical examination revealed tenderness in both 
subacromial bursa, mostly on the right, and the veteran had 
impingement when elevating his arm.  Neurovascular status of 
both arms was good and the biceps tendon appeared intact.  
The physician x-rayed both shoulders and this was 
unremarkable except that it showed hypertrophic 
acromioclavicular (AC) joints.  The physician opined that 
I would imagine [these] joints are probably attritional 
from the many years on crutches since his war wound in 
1968.   The impression was typical subacromial bursitis.  
The physician treated the right shoulder with Xylocaine and 
Cortisone injections.  On follow-up examination later that 
month, the veteran reported continued symptoms and the 
physician stated that the pain seemed to be coming from about 
the C4-C5 region.  The physician suggested home physical 
therapy and again noted tenderness in both shoulders along 
the subacromial bursa area.  

The veteran underwent a VA spine examination in December 
1996.  The veteran complained of bilateral shoulder and hip 
pain as well as continued left knee and low back problems.  
The veteran stated that his shoulder pain began earlier that 
year.  The VA examiner, D.M., P.A.C., indicated that an x-ray 
examination in May 1996 showed minimal degenerative joint 
disease in the right AC joint.  The evidence shows that this 
examiner performed the May 1996 VA examination and an x-ray 
of the right shoulder showed some mild degenerative changes 
of the AC joint.  During the December 1996 VA examination the 
veteran complained of constant bilateral shoulder pain over 
the AC joints.  The veteran attributed this to walking with a 
cane and lifting himself out of chairs due to physical 
restriction caused by his service-connected left knee 
disability.  Physical examination showed tenderness 
to palpation over the AC joints.  The examiner tested range 
of motion and also performed neurological testing.  The 
examiners diagnoses included mild degenerative joint disease 
of the AC joints, but the examiner provided no medical 
opinion regarding etiology.  

A VA x-ray examination of the left shoulder completed in 
January 1997 disclosed moderate degenerative joint disease at 
the AC joint with inferior spurring.  

The veteran underwent a VA orthopedic examination in April 
1997.  The veteran related numerous orthopedic problems 
including shoulder pain, which the examiner reported as two-
thirds at the trapezius muscle and one-third at the shoulder 
joint.  The veteran stated that his most bothersome problem 
during the preceding three months had been the trapezius 
muscle pain and upper thoracic spine pain.  The physician 
performed active and passive range of motion testing and 
related that rotator cuff function was impaired in both 
shoulders and both shoulders were painful with movement.  The 
physician reported that a 1996 VA x-ray examination of the 
left shoulder noted AC degeneration and acromial signs of 
rotator cuff impingement.  

The physician ordered an x-ray examination, but this was not 
performed at the time of the VA examination.  The assessments 
included a three-year history of bilateral shoulder pain at 
the trapezius muscle and glenohumeral joint, continuing 
trapezius pain diagnosed as chronic muscular strain, and 
continuing joint pain diagnosed as chronic rotator cuff 
impingement and tendonitis.  The physician noted that he 
reviewed the veterans claims folder.  Based on the 
examination and review of the claims folder, the physician 
opined that the shoulder pain involving the trapezius muscles 
and shoulder joint was probably not secondary to or 
aggravated by the veterans left knee disability.  

VA outpatient treatment records dated in May 1997 show that 
the veteran related his inservice injury and complained of 
bilateral shoulder pain and stiffness.  The examiner 
performed range of motion testing and neurological testing.  
The examiner noted that x-ray examination showed degenerative 
joint disease of the AC joint and sclerosis of the right 
acromion.  The impressions included questionable bilateral 
shoulder pain versus chronic tendonitis/impingement.  The 
examiner recommended physical therapy for both shoulders and 
requested an arthrogram of the right shoulder.  The 
arthrogram was performed later that month.  The evidence also 
includes the physical therapy records.  The arthrogram report 
includes findings of partial thickness consistent with a 
right rotator cuff tear, degenerative changes at the 
glenohumeral joint, and a large spur on the inferior aspect 
of the right acromion.  

There was no left shoulder arthrogram performed.  The x-ray 
examination of the right shoulder disclosed some inferior 
spurring at the acromion with some AC joint arthritic change, 
but was otherwise unremarkable.  The veteran underwent a 
follow-up examination in June 1997 and the medical findings 
and assessments were limited to the right shoulder.  The 
physician recommended a right shoulder acromioplasty and 
Mumford procedure with a possible cuff repair.  

The veterans treating physician submitted a statement in 
July 1997.  The physician noted the veterans disagreement 
with the ROs rating actions with respect to his disability 
claims.  The physician stated that there was a causal 
relationship between the severity of the veterans service-
connected knee disorder and the veterans physical inactivity 
and subsequent weight gain.  The physician noted that the 
most disturbing problem in the ROs decision was the question 
regarding a direct relationship between the veterans left 
knee and shoulder problems.  

The physician stated that [t]he right shoulder problem is 
so blatantly related to his use of a cane in the right hand 
that I would say its rather insensitive to not classify this 
as a significant end result of his war wounds.  The 
physician noted that the main purpose of his statement was to 
request reconsideration of the shoulder disability.  The 
physician stated: I see no record of the shoulder problem 
when he was first seen in the clinic in 1983, but since that 
time it has obviously been an attritional phenomenon related 
to the heavy weight transferal onto the shoulders not only 
for walking, but other simple tasks such as getting out of a 
chair which now, with the stiff knee, requires great use of 
the shoulder girdles.  

In January 1998, the RO requested a VA medical opinion by an 
orthopedic specialist in light of the July 1997 opinion from 
the veterans treating physician.  The RO noted that this 
medical opinion conflicted with the April 1997 VA medical 
opinion regarding the issue of causation.  The RO requested 
the VA orthopedic specialist to review the claims folder, 
including the July 1997 medical opinion.  The same VA 
physician who conducted the April 1997 VA examination 
performed this VA examination later in January 1998.  The VA 
physician stated that the private physician did not 
distinguish between problems which originate from the 
veterans knee versus problems which are more noticeable 
because of the knee.  

Upon review of his prior examination report, the VA physician 
felt that two areas should be changed.  The VA physician 
stated I felt that shoulder problems were not caused by the 
left knee.  I do not think either shoulder developed problems 
because of the left knee.  Shoulder problems are very common.  
This veteran experiences significant problems in both 
shoulders (sic), even though he claims to be bothering only 
the right shoulder with a cane.  In my earlier report, I did 
not think that problems with the left knee were making the 
right shoulder more noticeable, but I have changed my mind.  
Using a cane to favor the knee probably makes the right 
shoulder symptoms more noticeable.  If this is considered to 
be an aggravation, the status of the right shoulder without 
this aggravation would be the same as it is in the report 
except for more pain.  This VA physician did not amend his 
earlier opinion from April 1997 regarding the veterans left 
shoulder.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year such as peptic ulcer 
disease, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The threshold question to be answered in the veterans claim 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 


Analysis

The veterans claim is well grounded based on the medical 
evidence and the veterans statements of symptomatology.  38 
U.S.C.A. § 5107(a).  

The claims folder contains the service medical records and 
the RO has requested and received records of VA and private 
medical treatment identified by the veteran.  The veteran has 
undergone several VA medical examinations since 1996 and 
these reports have been obtained.  The veteran has also 
submitted a medical opinion from the treating physician 
identified in his October 1996 claim for service connection.  
The veteran has not identified additional relevant evidence 
in support of his claim that has not been obtained.  The 
Board finds that all indicated development has been 
completed, and VA has satisfied its duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  

The service medical records do not show that the veteran 
complained of a shoulder injury during the time he underwent 
treatment for the shrapnel wounds to his left knee in July 
1968.  The service medical records do not include a medical 
diagnosis of a left shoulder disorder.  

The post-service medical evidence also does not show a 
medical diagnosis of left shoulder arthritis or any other 
shoulder disability during the veterans initial post-service 
year.  In fact, the initial medical evidence showing 
complaints of bilateral shoulder symptoms consist of the July 
1996 private medical records.  The physician x-rayed both 
shoulders and reported that this examination showed 
hypertrophic AC joints.  That physicians impression was 
typical subacromial bursitis.  The medical evidence dated 
subsequent to these treatment records establishes that the 
veteran currently has a left shoulder disability.  

In December 1996, the VA examiner diagnosed mild degenerative 
joint disease of the AC joints.  The January 1997 VA x-ray 
examination of the left shoulder showed moderate degenerative 
joint disease at the AC joint with inferior spurring.  

The April 1997 VA physicians assessment was a three-year 
history of bilateral shoulder pain at the trapezius muscle 
and glenohumeral joint, continuing trapezius pain diagnosed 
as chronic muscular strain, and continuing joint pain 
diagnosed as chronic rotator cuff impingement and tendonitis.  

The veteran does not contend that he sustained a chronic left 
shoulder disability during active service.  Rather, he argues 
that he developed a left shoulder disability secondary to 
altered station, gait and mobility caused by his left knee 
disability.  

The issue of whether the veterans post-service left shoulder 
disorder was caused by military service, or is proximately 
due to or otherwise aggravated by his service-connected left 
knee disability, involves a medical diagnosis or opinion as 
to medical causation; thus competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reflect that the veteran has a medical 
degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran is competent to testify as to observable 
symptoms.  This includes the fact that he has relied more on 
his shoulders to assist in mobility and station due to the 
severity of his left knee disability, and that he has 
experienced progressive shoulder symptoms since around 1996; 
however, he is not qualified to render a medical opinion that 
his current left shoulder disorder was proximately caused by 
or permanently aggravated by such reliance.  The veteran is 
not competent to provide medical evidence or opinion that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  See Savage v. Gober, 10 Vet. App. 
489, 497 (1997). 

The only medical evidence of record, which includes opinions 
on the issue of causation, is the July 1996 and July 1997 
medical opinions from the veterans treating physician and 
the April 1997 and January 1998 medical opinions from the VA 
examining physician.  

The December 1996 VA examination report includes an opinion 
attributing constant bilateral shoulder pain over the AC 
joints to walking with a cane and from difficulty lifting out 
of chairs due to physical restriction caused by the service-
connected left knee disability; however, this is not 
competent evidence because it is a medical opinion related by 
the veteran.  While the examiner diagnosed mild degenerative 
joint disease of the AC joints, the examiner provided no 
medical opinion regarding etiology.  

The July 1996 medical opinion from the veterans treating 
physician relates the development of the veterans bilateral 
shoulder problems to his service-connected left knee 
disorder.  The physician opined that I would imagine 
[these] joints are probably attritional from the many years 
on crutches since his war wound in 1968.   This opinion is 
not based on a review of the claims folder but is based on a 
history of treating the veteran since 1983 and the statements 
made to the physician by the veteran.  

The opinion is predicated on an historical account that the 
veteran required the use of crutches for many years as a 
result of his left knee impairment.  This is not supported by 
the medical evidence in the claims folder.  While this 
evidence shows the veteran has worn a knee brace and has used 
a cane for many years, it does not show the veteran has 
required the use of crutches for ambulating and other 
physical activities.  In fact, the medical evidence indicates 
that the veteran only began using a walking cane after the 
June 1984 left knee arthrodesis.  

In January 1985, the VA examiner suggested he switch the cane 
from his left hand to his right hand in order to correct part 
of his awkward gait.  The treating physicians opinion also 
does not account for the veterans use of his upper 
extremities in post-service manual employment, which is 
demonstrated in the early post-service medical evidence.  
This includes post-service employment in a saw mill, farm 
work, as a welder and mechanic repairing heavy equipment for 
the state highway department, which the veteran described to 
a treating physician in 1980 as hard labor, and as a house 
painter.  




In his July 1997 follow-up medical opinion, the veterans 
physician again relates the shoulder problems as an 
attritional phenomenon related to the heavy weight transferal 
onto the shoulders and excess use of the shoulder girdles 
because of the left knee stiffness.  The July 1997 opinion 
from the veterans treating physician is also not based on a 
review of all the evidence.  In fact, the physicians opinion 
is generally related to the issue of causation between the 
veterans right shoulder disorder and his left knee 
disability.  The physician stated that [t]he right shoulder 
problem is so blatantly related to his use of a cane in the 
right hand that I would say its rather insensitive to not 
classify this as a significant end result of his war 
wounds.  The veteran is already service-connected for a 
right shoulder disorder.  

Conversely, the April 1997 medical opinion from the VA 
orthopedic physician is based on a review of the claims 
folder as well as his own independent medical examination.  
In reviewing the claims folder, the physician had access to 
more information regarding the precise nature of the 
inservice injury, the veterans work history and the physical 
limitations caused by his knee injury since separation from 
active service.  This physician specifically noted that he 
reviewed the veterans claims folder as part of the 
examination and in anticipation of rendering a medical 
opinion on the question at issue.  

The Board finds that this VA physician is more informed as to 
the nature and severity of the veterans left knee disability 
than the veterans private physician.  The Board also finds 
that this VA physician is more informed regarding the 
veterans general health, activities and limitations since 
separation from active service.  Therefore, the VA physician 
is in a better position than the private physician to render 
a medical opinion in this case on the issue of causation and 
etiology of the veterans left shoulder disability.  Based on 
the examination and review of the claims folder, the 
physician opined that the shoulder pain involving the 
trapezius muscles and shoulder joint was probably not 
secondary to or aggravated by the veterans left knee 
disability.  

The VA physician also had the opportunity to review the July 
1997 opinion from the veterans treating physician in order 
to clarify the differences indicated in the July 1996 and 
April 1997 medical opinions.  The veterans private physician 
did not address the VA physicians April 1997 medical opinion 
or provide reasons why that opinion is inaccurate or 
erroneous in concluding there is no causal relationship 
between the left knee disability and the left shoulder 
disorder.  On the other hand, the VA physician in his January 
1998 opinion did reconcile the differences indicated in the 
prior medical opinions.  The VA physician stated that the 
private physician did not distinguish between problems which 
originate from the veterans knee versus problems which are 
more noticeable because of the knee.  

The VA physician again explained that the veterans 
shoulder problems were not caused by the left knee.  I do 
not think either shoulder developed problems because of the 
left knee.  The VA physician then clarified his prior 
opinion in stating: In my earlier report, I did not think 
that problems with the left knee were making the right 
shoulder more noticeable, but I have changed my mind.  Using 
a cane to favor the knee probably makes the right shoulder 
symptoms more noticeable.  If this is considered to be an 
aggravation, the status of the right shoulder without this 
aggravation would be the same as it is in the report except 
for more pain.  

As already noted, the RO granted service connection for right 
shoulder disability in February 1998 following clarification 
by the VA physician.  His opinion is clearly based on the 
fact that long-term use of a cane for support aggravated the 
veterans right shoulder disorder, insofar as, it caused 
increased pain.  The VA physician, however, did not amend his 
earlier opinion from April 1997 regarding the veterans left 
shoulder.  This is based, at least in part, on the statement 
from the veteran to that physician that only his right 
shoulder was bothered by using the cane.  

For the above reasons, the Board finds that the VA 
physicians medical opinions on the issue of causation 
between the service-connected left knee disability and the 
post-service left shoulder disorder outweigh the opinions by 
the treating physician.  The VA physicians opinions are 
accepted as the probative evidence in this case as they 
pertain to the issue of service connection for a left 
shoulder disorder.  

For these reasons, the Board finds that the veterans left 
shoulder disorder was first shown many years after separation 
from active service, and the probative evidence demonstrates 
that the veterans current left shoulder disorder is not 
proximately due to or otherwise aggravated by the veterans 
service-connected left knee disability or any other service-
related disability.  The Board finds that the evidence is not 
evenly balanced on this issue and concludes that a left 
shoulder disorder was not incurred as a result of active 
service, or proximately due to, the result of, or aggravated 
by service-connected residuals of a shell fragment wound of 
the left knee with osteoarthritis and postoperative 
arthrodesis.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§§ 3.303, 3.310(a).  


ORDER

Entitlement to service connection for a left shoulder 
disorder including as secondary to service-connected 
residuals of a shell fragment wound of the left knee with 
osteoarthritis and postoperative arthrodesis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
